Name: 95/28/EC: Commission Decision of 10 February 1995 establishing priority areas for the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted pursuant to Council Decision 92/481/EEC (Karolus Programme)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  executive power and public service;  European construction;  management;  labour market
 Date Published: 1995-02-17

 Avis juridique important|31995D002895/28/EC: Commission Decision of 10 February 1995 establishing priority areas for the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted pursuant to Council Decision 92/481/EEC (Karolus Programme) Official Journal L 037 , 17/02/1995 P. 0039 - 0040COMMISSION DECISION of 10 February 1995 establishing priority areas for the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted pursuant to Council Decision 92/481/EEC (Karolus Programme) (95/28/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 92/481/EEC of 22 September 1992 on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (1), and in particular the sixth indent of Article 5 thereof, Whereas the above Decision lays down that the Commission shall, in consultation with the Committee referred to in Article 10 thereof, decide annually on the priority areas to be covered by the exchange programme; Whereas those areas must be established for 1995; Whereas the definition of those priority areas is closely connected with the implementation of various measures for the completion of the single internal market as laid down in Article 7a of the EC Treaty; Whereas the exchanges of officials are designed to contribute to improving convergence in both the interpretation of Community acts and the implementation of those acts; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 10 of Decision 92/481/EEC concerning the action plan, HAS ADOPTED THIS DECISION: Article 1 For the 1995 financial year, the priority areas referred to in the sixth indent of Article 5 of Decision 92/481/EEC shall be as follows: - pharmaceutical products and veterinary medicinal products (and in particular officials with responsibility for the licensing and supervision of medicinal products, including the establishment of a network of remote links in the field of medical data-processing), - public procurement (and in particular officials working in administrative departments with responsibility for contract award procedures), - export controls on certain dual-use goods and technologies covered by Council Regulation (EC) No 3381/94 (2), without prejudice to the application of national provisions on the protection of defence secrets (and in particular officials with responsibility for export licensing and monitoring), - export controls on cultural goods (and in particular officials with responsibility for export licensing and monitoring), - conformity testing and market supervision (and in particular officials with responsibility for the implementation of the Directives on toys, personal protective equipment, measuring instruments, low-voltage electrical equipment, electromagnetic compatibility, medical devices, gas appliances, pressure vessels, chemicals, machinery and motor vehicles, those with responsibility for inspecting good laboratory practice and those with responsibility for implementing the different quality-control instruments), - foodstuffs (and in particular officials with responsibility for the official inspection of foodstuffs in accordance with Council Directive 89/397/EEC (3) and Council Directive 93/99/EEC (4) and those helping to formulate national monitoring policies or provide scientific and technical back-up for monitoring departments), - plant health (and in particular officials with responsibility for inspecting the health of plants and plant products at the place of production and at points of entry into the Community and those with responsibility for the acceptance and supervision of plant protection products), - banks, insurance companies, stock exchanges and institutions for collective investment in securities (and in particular officials from the supervisory authorities for those institutions), - consumer protection in the following areas: general product safety, consumer credit, and package tours, - management of the transfer of waste between Member States, - road transport (and in particular officials with responsibility for the implementation and effective application of regulations, especially on employment conditions and technical matters), - sea transport: checks by port inspectors to ensure that vessels comply with international rules on maritime safety and environmental protection, - operation of the statistical programmes relating to the internal market (and in particular officials with responsibility for sectoral programmes relating to trade in goods and services between Member States), - competition (and in particular officials with responsibility for drawing up and applying the competition rules in relation to trusts, dominant positions and mergers), - freedom of movement of persons (and in particular officials with responsibility for issuing residence permits, for matters relating to social security and for applying the principles of freedom of movement in the priority sectors of the national public administration, namely education, public health, civil research and public bodies operating a commercial service), - implementation of Council Directive 83/189/EEC (5) (officials with responsibility for the system for the exchange of information relating to the prior notification of draft national technical regulations). Article 2 This Decision shall apply from 1 January 1995. Done at Brussels, 10 February 1995. For the Commission Mario MONTI Member of the Commission (1) OJ No L 286, 1. 10. 1992, p. 65. (2) OJ No L 367, 31. 12. 1994, p. 1. (3) OJ No L 186, 30. 6. 1989, p. 23. (4) OJ No L 290, 24. 11. 1993, p. 14. (5) OJ No L 109, 26. 4. 1983, p. 8.